Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3)	Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 21 lines 19-20, the description of "outer ends in the tire lateral direction that open to ground contact edges on same side in the tire lateral direction" (emphasis added) is confusing and ambiguous since ground contact edges are on opposite sides of the tread instead on the same side of the tread.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5)	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Japan 593 (JP D1520593 S) in view of Nakamura et al (US 2008/0289738), Japan 295 (JP 2004-262295) and Takubo (US 6,761,196).1
	Japan 593 discloses a tire and shows a tread having wide deep shoulder lug grooves, a shallow linear circumferential center wide groove, a pair of zigzag (wave-like shaped) narrow intermediate depth circumferential main grooves and center lug grooves.  See FIGURES.  The center lug grooves are inclined with respect to the axial direction and circumferential direction [5th FIGURE].  The center lug grooves are parallel to each other [5th FIGURE].  The openings of the center lug grooves to the wide center groove on one side of the tire equator are circumferentially shifted with respect to the openings of the center lug grooves on the other side of the tire equator [5th FIGURE].  Japan 593's 5th FIGURE is reproduced below:

    PNG
    media_image1.png
    499
    635
    media_image1.png
    Greyscale

In claim 21, the claimed arrangement of circumferential main grooves, center wide groove, center lug grooves and shoulder lug grooves reads on Japan 593's arrangement of circumferential main grooves, center wide groove, center lug grooves and shoulder lug grooves.  It is noted that Japan 593's tread pattern [e.g. Japan 593's 5th FIGURE] is substantially similar to applicant's tread pattern [applicant's FIGURE 2].  Japan 593 does not recite that the tire is a heavy duty pneumatic tire.
	As to claim 21, it would have been obvious to one of ordinary skill in the art to use the tread pattern of Japan 593 in a tread of a heavy duty pneumatic tire since it is well known / conventional per se in the tire art, as evidenced by Nakamura et al [tire size 4000R57, FIGURES 10-11], Japan 295 [tire size 4000R57, FIGURE 3, machine translation] and Takubo [tire size 37.00R57, FIGURES 2A-2B] to use a tread pattern comprising wide shoulder lug grooves and narrow circumferential main grooves in a tread of a heavy duty pneumatic tire; it being noted that, like Japan 593 [6th FIGURE], 
	With respect to width / depth (claim 21), it would have been obvious to one of ordinary skill in the art to provide Japan 593's tread pattern such that:
	width (center wide groove) > width (circumferential main grooves),
	width (center lug grooves) < width (shoulder lug grooves),
	width (circumferential main grooves) < width (shoulder lug grooves),
	depth (center wide groove) < depth (circumferential main grooves),
	depth (center wide groove) < depth (center lug grooves),
	depth (center wide groove) is constant;
	depth (center main groove) = 5 to 20% depth (circumferential main grooves)
	
since (1) Japan 593 illustrates the width of the center wide groove being greater than the width of the circumferential main grooves, the width of the center lug grooves being smaller than the width of the shoulder lug grooves, the width of the circumferential main grooves being smaller than the width of the shoulder lug grooves, and the depth of the center wide groove being smaller than the depth of the circumferential main grooves [FIGURES], (2) Nakamura et al teaches providing a pneumatic heavy duty tire (tire size 4000R57, tread width = 980 mm, tread thickness = 110 mm) such that width of circumferential main grooves (214) is 1-2.5% tread width, depth of circumferential main grooves (214) is smaller than depth of shoulder lug grooves (220), width of center lug grooves (222) is 1-2.5% tread width, depth of center lug grooves (222) is smaller than depth of shoulder lug grooves (220), depth of center wide groove (226) is 12.5 to 33.3% depth of shoulder lug grooves (220), depth (shoulder lug grooves) = 90 mm; FIGURE 10 FIGURES 10-11 indicating that the depth of the center wide groove is constant, (3) Japan 295 teaches providing a pneumatic heavy duty tire (tire size 40000R57, tread width = 1000 mm, tread thickness = 140 mm) such that width of circumferential main grooves is 8-20 mm, depth of circumferential main grooves = 50-85% tread thickness, width of center lug grooves is 8-20 mm, depth of center lug grooves = 50-85% tread thickness [FIGURE 3, machine translation, invention example in Table] and (3) Takubo teaches providing a pneumatic heavy duty tire (tire size 37.00R57) such that depth (center wide groove) = 10-45% max depth (shoulder lug groove) wherein for example width (center wide groove) = 50 mm and depth (center wide groove) = 35 mm; FIGURES 2A-2B indicating that the depth of the center wide groove is constant.
	Hence: Japan 295 teaches depth of narrow circumferential main grooves being 50 to 85% tread thickness wherein tread thickness is for example 140 mm and thereby toward using relatively large depth for the narrow circumferential main grooves.  Nakamura et al teaches depth of center wide groove being 12.5 to 33.3% depth of shoulder lug grooves and thereby teaches toward using a relatively shallow depth for the center wide groove.  Takubo teaches depth of center wide groove being 10 to 45% maximum depth of shoulder lug groove and thereby teaches toward using a relatively shallow depth for the center wide groove.  It is noted that Nakamura teaches using the 12.5 to 33.3% depth to improve heat radiation and that Takubo teaches using the 10 to 45% depth to improve heat radiation.  The applied prior art provides ample suggestion to provide Japan 593's center wide groove with the claimed shallow depth (i.e. D1/D2 = 
ALLOWABLBE SUBJECT MATTER
6)	Claims 1-20 are allowed.        
	Claim 1 is allowable in view of the amendment to claim 1 and applicant's corresponding arguments. 
Remarks
7)	With respect to claim 21, applicant's arguments filed 1-4-21 have been fully considered but they are not persuasive.
	Applicant's arguments reading D1/D2 = 0.05 to 0.2, that is 5% to 20% are not persuasive.  Japan 295 teaches depth of narrow circumferential grooves being 50 to 85% tread thickness wherein tread thickness is for example 140 mm and thereby toward using relatively large depth for the narrow circumferential main grooves.  Nakamura et al teaches depth of center wide groove being 12.5 to 33.3% depth of shoulder lug grooves and thereby teaches toward using a relatively shallow depth for the center wide groove.  Takubo teaches depth of center wide groove being 10 to 45% maximum depth of shoulder lug groove and thereby teaches toward using a relatively shallow depth for the center wide groove.  It is noted that Nakamura teaches using the 12.5 to 33.3% depth to improve heat radiation and that Takubo teaches using the 10 to 45% depth to improve heat radiation.  The applied prior art provides ample suggestion to provide Japan 593's center wide groove with the claimed shallow depth (i.e. D1/D2 = 0.05 to 0.2 or in other words D1 = 5 to 20% D2).  No unexpected results of improved heat radiation over the applied prior art has been shown.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
March 20, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1It is noted that Page 4 of the last office action contains an obvious typographical error.  In particular, "depth (center main groove) = 5 to 200% depth (circumferential main grooves) [claims 3, 12]" should be "depth (center main groove) = 5 to 20% depth (circumferential main grooves) [claims 3, 12]"; it being emphasized that each of claims 3 and 12 describe "ratio D1/D2 ranges from 0.05 to 0.2".